       Case 2:20-cv-00169-LPR-JTK Document 8 Filed 10/05/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

JERRY AVERY,
REG. #23853-057                                                                   PLAINTIFF

v.                          CASE NO. 2:20-CV-00169-LPR-JTK

DEWAYNE HENDRIX, et al.                                                        DEFENDANTS

                                           ORDER

       The Court has received the Proposed Findings and Recommendations (the

“Recommendation”) from United States Magistrate Judge Jerome T. Kearney.       (Doc. 6).   There

have been no objections.   After a review of the Recommendation and the record, the Court adopts

the Recommendation in its entirety.

       IT IS THEREFORE ORDERED that Defendant Dewayne Hendrix is DISMISSED without

prejudice.

       IT IS SO ORDERED this 5th day of October 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
